Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche (US 2006/0158347).
Regarding claim 1, Roche discloses an electric meter (Fig 3), comprising: 
circuitry (30, 32) configured to measure an electrical value (25) at a location of an end user in a power system; 
an atomic clock (source of 200) configured to output a timing signal (201); and 
a controller (20) configured to - 
receive (a) the measured electrical value (25) from the circuitry and (b) the timing signal (201) from the atomic clock; 

generate a time tag (signal timing Fig 5) based on the timing signal; and 
associate the time tag with the meter data to generate time-tagged meter data (Data format, Fig. 7).  
Regarding claim 5, Roche implies the electric meter wherein the timing signal is a pulse per second signal.  
Regarding claim 6, Roche discloses the electric meter (Fig 3) further comprising a communication component communicatively coupled to the controller, wherein the communication component (40, 42; 102, 36) is configured to (a) receive the time-tagged meter data and (b) convert the time-tagged meter data into frame data according to a communication standard.  
Regarding claim 7, Roche implies the electric meter wherein the time-tagged meter data includes at least one of real power, reactive power, power factor, and voltage root mean square.  
Regarding claim 11, Fig 5 and Fig 7 shows the electric meter wherein the timing signal has a plurality of rising and sharply falling edges.  
Regarding claim 12, Roche discloses a method of synchronizing readings of an electric meter (Fig 3), the method comprising: receiving an electrical value (25) measured at an electric meter at a location of an end user in a power system; generating, via an atomic clock (source of 200), a timing signal (201); processing the measured electrical value to generate meter data; generating a time tag (signal timing Fig 5) based on the timing signal; and associating the time tag with the meter data to generate time-tagged meter data (data format Fig 7).  
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 2-4, 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849